PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,254,139
Issue Date:  February 09, 2016
Application No. 13/679,486
Filed:  November 16, 2012
Title:  DRILLING/MILLING GUIDE AND KEEL CUT PREPARATION SYSTEM  

 
:
:
:                        ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed April 06, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ years maintenance fee by February 10, 2020.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Accordingly, since the $250.00 surcharge late payment fee was submitted with the petition on April 06, 2021, was unnecessary, the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. A copy of this decision should accompany petitioner’s request.

Telephone inquiries should be directed to Dale Hall at (571) 272-3586.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions